10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 1 of 22

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
SARITA N.,
Case No. 3:19-cv-05809
Plaintiff,
V. AMENDED ORDER
AFFIRMING DEFENDANT’S
COMMISSIONER OF SOCIAL DECISION TO DENY
SECURITY, BENEFITS
Defendant.

 

 

 

 

Plaintiff has brought this matter for judicial review of Defendant’s denial of her
applications for disability insurance (“DIB”) and supplemental security income (“SSI”)
benefits. The parties have consented to have this matter heard by the undersigned
Magistrate Judge. 28 U.S.C. § 636(c); Federal Rule of Civil Procedure 73; Local Rule
MJR 13. The ALJ’s decision is affirmed, for the reasons described below.

I. ISSUES FOR REVIEW

1. Did the ALJ err in evaluating the medical opinion evidence?

2. Did the ALJ properly evaluate Plaintiffs symptom testimony?

3. Did the ALJ err in assessing lay witness statements?

Il. BACKGROUND

Plaintiff filed applications for DIB and SSI on July 20, 2007, alleging a disability
onset date of January 1, 2005. AR 33, 132-36. Plaintiff amended her alleged onset date
to June 4, 2007. AR 33, 650. Plaintiff's applications were denied initially and upon
reconsideration. AR 33, 94-95, 96-99. A hearing was held before Administrative Law

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 2 of 22

Judge (“ALJ”) M.J. Adams on March 23, 2010. AR 645-86. On June 18, 2010, ALJ
Adams issued a decision finding that Plaintiff was not disabled. AR 30-45, 2140-55. On
July 13, 2011, the Social Security Appeals Council issued an order vacating ALJ
Adams’ decision and remanding the case for further proceedings. AR 72-74.

On February 14, 2012, a new hearing was held before ALJ Michael Gilbert. AR
687-758. On July 6, 2012, ALJ Gilbert issued a decision finding that Plaintiff was not
disabled. AR 9-29, 791-811, 2119-39. On April 6, 2013, the Appeals Council denied
Plaintiff's request for review. AR 844-47, 2114-18.

On February 12, 2014, this Court granted a stipulated motion to reverse and
remand this case for further administrative proceedings. AR 812-24, 2173-76. On March
25, 2014, the Appeals Council vacated ALJ Gilbert's July 6, 2012, and remanded this
case for consideration of an unadjudicated period and Plaintiff's symptom testimony. AR
825-29.

On March 5, 2015, ALJ Gilbert held a new hearing. AR 1970-2034. On August 3,
2016, ALJ Gilbert issued a decision finding that Plaintiff was not disabled. AR 759-90,
2078-2109. On November 15, 2017, this Court granted a stipulated motion to reverse
and remand this case for further administrative proceedings. AR 2038; Dkt. 14-1.

On January 9, 2018, the Appeals Council issued an order vacating ALJ Gilbert’s
August 3, 2016 decision, and remanding this case for re-consideration of the opinions of
Daniels Neims, Psy.D. and Bryan Zolnikov, Ph.D., as well as statements from Plaintiff's

daughter. AR 2073-77, 2162-67.

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 3 of 22

On December 12, 2018, ALJ Joanne Dantonio held a new hearing. AR 2611-65.
On May 1, 2019, ALJ Dantonio issued a decision finding that Plaintiff was not disabled.
AR 2035-71.

Plaintiff seeks judicial review of ALJ Dantonio’s May 1, 2019 decision, and asks
this Court to remand this case for an award of benefits. Dkt. 14. Plaintiff, who returned
to work in March 2017, seeks disability benefits for a closed period between June 4,
2007 and March 1, 2017. AR 2039, 2633-34.

III. STANDARD OF REVIEW

Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner's
denial of social security benefits if the ALJ's findings are based on legal error or not
supported by substantial evidence in the record as a whole. Revels v. Berryhill, 874
F.3d 648, 654 (9th Cir. 2017). Substantial evidence is “‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Biestek v.
Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal citations omitted).
IV. DISCUSSION

In this case, ALJ found that Plaintiff had the severe, medically determinable
impairments of carpal tunnel syndrome; degenerative disc disease of the cervical and
lumbar spine, status-post cervical fusion; chronic sinus disease; migraine headaches;
bipolar disorder; attention deficit hyperactivity disorder, combined type (“ADHD”);
borderline personality disorder, not otherwise specified; antisocial personality disorder;
schizoaffective disorder; and polysubstance abuse and dependence, in remission since

2012. AR 2041. The ALJ also found that Plaintiff had the non-severe impairments of

congenital hypoplasia and patent foramen ovale. AR 2041-42.

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 4 of 22

Based on the limitations stemming from Plaintiff's impairments, the ALJ found
that Plaintiff could perform a reduced range of light work. AR 2046. Relying on
vocational expert (“VE”) testimony, the ALJ found that Plaintiff could not perform her
past work, but could perform other light, unskilled jobs; therefore, the ALJ determined at
step five of the sequential evaluation that Plaintiff was not disabled. AR 2068-70, 2653-
55.

A. Whether the ALJ properly evaluated the medical opinion evidence

 

Plaintiff contends that the ALJ erred in evaluating the opinions of reviewing
medical expert William DeBolt, M.D., examining sources Aaron Bunnell, M.D., Michelle
Tanner Karuna, M.D., Loren W. McCollom, Ph.D., Anna Borisovskaya, M.D., Terilee
Wingate, Ph.D., Daniel M. Neims, Psy.D., and Bryan Zolnikov, Ph.D. Dkt. 14, pp. 4-13.

In assessing an acceptable medical source — such as a medical doctor — the ALJ
must provide “clear and convincing” reasons for rejecting the uncontradicted opinion of
either a treating or examining physician. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.
1995) (citing Pitzer v. Sullivan, 908 F.2d 502, 506 (9th Cir. 1990)); Embrey v. Bowen,
849 F.2d 418, 422 (9th Cir. 1988)). When a treating or examining physician’s opinion is
contradicted, the opinion can be rejected “for specific and legitimate reasons that are
supported by substantial evidence in the record.” Lester, 81 F.3d at 830-31 (citing
Andrews v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995); Murray v. Heckler, 722 F.2d
499, 502 (9th Cir. 1983)).

1. Dr. DeBolt

Medical expert Dr. DeBolt reviewed the available medical record and testified

concerning Plaintiff's impairments and functional limitations on February 14, 2012. AR

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 5 of 22

693-703. Dr. DeBolt opined that due to Plaintiff's physical impairments, primarily
cervical spondylosis, Plaintiff would be limited to lifting 50 pounds rarely, 20 pounds
occasionally, and 10 pounds frequently, and could sit, stand, and walk for an eight-hour
day. AR 696-97. Dr. DeBolt stated that Plaintiff would not have any manipulative
limitations. AR 697.

The ALJ assigned “significant weight” to Dr. DeBolt’s hearing testimony,
reasoning that it was consistent with the records he reviewed, that Plaintiff's exertional
capacity had not significantly worsened since his review, and that Plaintiff was ultimately
able to return to a job that the vocational expert testified was performed at the light
exertional level. AR 2062. The ALJ assigned less weight to Dr. DeBolt’s opinion that
Plaintiff did not have any manipulative limitations, finding that Dr. DeBolt relied on
normal electrodiagnostic test results from July 2011, and subsequent records indicate
that Plaintiff's hand functioning was limited by carpal tunnel syndrome. /d.

Plaintiff contends that Dr. DeBolt did not review any of Plaintiff's medical records
since 2012 or Plaintiff's testimony, and did not account for the limitations caused by
Plaintiff's pain. Dkt. 14, p. 4.

Here, the ALJ acknowledged that Dr. DeBolt was only able to review the medical
record through 2012, and accounted for additional limitations that manifested
afterwards, when assessing Plaintiff's residual functional capacity (“RFC”). With respect
to Plaintiff's argument regarding pain, Plaintiff does not indicate how the existing RFC is
insufficient to account for Plaintiff's pain complaints. See Valentine v. Comm’r Soc. Sec.
Admin., 574 F.3d 685, 693 (9th Cir. 2009) (rejecting an invitation to find that the ALJ

failed to account for a claimant’s injuries “in some unspecified way” when the claimant

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 6 of 22

did not detail what other limitations flow from the evidence of his injuries, beyond the
limitations already listed in the RFC).

2. Dr. Bunnell

Dr. Bunnell examined Plaintiff on November 12, 2011. AR 399-410. Based on
this examination, Dr. Bunnell opined that Plaintiff would not have any functional
limitations, beyond the need to avoid balancing and climbing, and operating a motor
vehicle, working at heights and around heavy machinery due to her reports of fainting
spells. AR 403-10.

The ALJ assigned “some weight” to Dr. Bunnell’s opinion, reasoning that it was
consistent with the results of Dr. Bunnell’s examination, but that Dr. Bunnell only
examined Plaintiff once, and that the medical record justified the additional limitations
contained in the RFC. AR 2062.

Plaintiff contends that Dr. Bunnell’s opinion is actually inconsistent with the
results of his examination, which revealed reduced sensation in Plaintiff's right hand and
lateral left calf. Dkt. 14, p. 5, citing AR 401-03. Dr. Bunnell’s finding that Plaintiff had
mildly reduced sensation in her hand and left calf is not inconsistent with his conclusion
that Plaintiff would not have any meaningful functional limitations, and even if the ALJ
erred in assessing Dr. Bunnell’s opinion, any error would be harmless, given that the
ALJ assessed significantly more restrictive limitations than Dr. Bunnell. Molina v. Astrue,
674 F.3d 1104, 1115 (9th Cir. 2012) (noting that harmless error principles apply in the

Social Security context).

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 6

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 7 of 22

3. Dr. Karuna

Dr. Karuna examined Plaintiff concerning left shoulder and neck pain as well as
problems with her hands, on November 14, 2008. AR 546-50. Based on the results of
her examination, Dr. Karuna opined that Plaintiff would have no limitations with respect
to sitting, standing, or walking, but would be unable to lift or carry more than 10 pounds
occasionally, would have “significant” manipulative limitations with respect to handling,
feeling, grasping, or fingering, and could reach frequently. AR 546-50.

The ALJ assigned “some weight” to Dr. Karuna’s opinion, reasoning that Dr.
Karuna’s opinion that Plaintiff would have no sitting, standing, or walking limitations was
consistent with the record, but that her opinion regarding Plaintiff's lifting, reaching, and
manipulative limitations was inconsistent with Plaintiffs testimony at the March 23, 2010
hearing. At the March 23, 2010 hearing she testified that she could lift up to 50 pounds
and manipulate objects as small as a paper clip without difficulty, and with the
essentially normal results of physical examinations and diagnostic tests conducted
between 2008 and 2011. AR 2062-63.

An inconsistency with the medical record can serve as a specific and legitimate
reason for discounting limitations assessed by a physician. See 20 C.F.R. §§
404.1527(c)(4), 416.927(c)(4) (“Generally, the more consistent a medical opinion is with
the record as a whole, the more weight [the Social Security Administration] will give to
that medical opinion.”); Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014) (An ALJ
may give less weight to medical opinions that conflict with treatment notes).

The ALJ’s conclusions are consistent with Plaintiff's statements during the March

2010 hearing, during which she testified that she could lift 50 pounds “here and there”

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 7

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 8 of 22

and could probably lift up to 20 pounds regularly, could manipulate doorknobs, and
buttons and zippers “most of the time”, pick up loose change, and manipulate objects as
small as a paper clip. AR 658-59, 677-78.

The ALJ’s finding is also consistent with the medical record, which indicates that
despite exhibiting tingling, numbness, and weakness in her hands, electrodiagnostic
tests conducted on Plaintiff's hands in July 2011 were normal, and revealed no
evidence of carpal tunnel syndrome. AR 344-47.

4. Dr. McCollom

Clinical Psychologist Dr. McCollom evaluated Plaintiff on October 23, 2007 at the
request of the Washington Department of Social and Health Services (“DSHS”). AR
562-75. Dr. McCollom’s evaluation consisted of a clinical interview, a mental status
evaluation, and psychological testing. Based on the results of this evaluation, Dr.
McCollom opined that Plaintiff would be able to maintain adequate attentional control to
perform tasks involving memory and concentration, would not become overwhelmed or
anxious by demands or expectations that she function efficiently and with sufficient
speed in a work setting, and had no problems with respect to memory speed or in the
acquisition of information from memory. AR 572.

Dr. McCollom opined that while Plaintiffs ability to reason and make decisions
“may sometimes” be compromised by her symptoms, her overall level of cognitive
functioning was above average, and that Plaintiff's ability to interact with others in a
work setting would “most likely” be compromised by manic episodes related to her

bipolar disorder. AR 573. Dr. McCollom added that Plaintiff “might be appropriate for

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 8

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 9 of 22

work that requires interfacing with the public on a limited basis if she has appropriate
supervision.” /d.

Dr. McCollom further opined that Plaintiff had no limitations with respect to her
ability to understand, remember and follow instructions in routine tasks that require both
immediate and delayed memory, and could perform simple or complex tasks in a work
setting. AR 573-74. Dr. McCollom added that Plaintiff's ability to maintain concentration,
persistence, and pace were not impaired, but that her bipolar symptoms “might” impose
moderate limitations on her ability to withstand the day-to-day stresses associated with
work activity. AR 574.

Dr. McCollom concluded that Plaintiff possessed the cognitive capabilities to be
successful at work, but that her bipolar symptoms might interfere with her ability to hold
a job, and that her prognosis for work was “guarded.” AR 575.

The ALJ found that Dr. McCollom’s opinion that Plaintiff could understand,
remember, and follow simple to complex instructions and maintain attention and
concentration sufficient to perform simple, repetitive tasks was supported by the record,
which indicates that Plaintiff's mental health symptoms improved with medication and
mental health counseling. AR 2063.

However, the ALJ assigned “little weight” to Dr. McCollom’s opinion that Plaintiff
might have difficulty interacting with others and sustaining pace in a work setting,
reasoning that: (1) at the time of Dr. McCollom's evaluation, Plaintiff was not taking her
prescribed medication, which improved her symptoms; (2) Dr. McCollom’s opinion is
inconsistent with the results of Plaintiff's self-reported activities of daily living; (3) Dr.

McCollom’s opinion is inconsistent with the results of his own examination, during which

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 9

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 10 of 22

he interacted with Plaintiff in a calm and friendly manner; and (4) Dr. McCollom’s
Opinion is inconsistent with the results of a consultative examination conducted in
November 2008 (AR 541-45), during which Plaintiff did not exhibit any difficulties with
maintaining concentration, persistence, or pace. AR 2063.

Plaintiff contends that her mental functional limitations “persisted for many years,
even while she was taking medication.” Dkt. 14, p. 6. However, Plaintiff does not dispute
that her mental health symptoms improved when she was compliant with her treatment
regimen, and does not propose that the restrictions contained in Dr. McCollom’s
Opinion, even if credited as true, would result in social and concentration limitations
beyond those already contained in Plaintiffs RFC -- which restricts Plaintiff to
performing no more than simple, routine tasks with a reason level of two, occasional
interaction with co-workers, and no more than incidental contact with the public. AR
2046; see infra Section IV.A.6.

5. Dr. Borisovskaya

Psychiatrist Dr. Borisovskaya examined Plaintiff on November 16, 2008. AR 541-
45. Dr. Borisovskaya’s evaluation consisted of a clinical interview, a review of Plaintiff's
function report and Dr. McCollom’s evaluation, and a mental status examination.

Based on the results of her evaluation, Dr. Borisovskaya opined that Plaintiff
would be able to perform simple and repetitive, as well as detailed and complex tasks,
given the results of her examination, Plaintiff's self-reported activities of daily living, and
her description of her past work. AR 545.

Dr. Borisovskaya further opined that Plaintiff would have trouble getting through

the workday without interference from her mental health problems because she

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 11 of 22

continues to have mood instability, and work-related stress would cause her difficulties
and possibly exacerbate her symptoms. /d.

Dr. Borisovskaya recommended that Plaintiff have a payee, based on her self-
reported difficulties handling money, and noted that Plaintiff might have difficulty getting
along with co-workers and the public based on her self-reported difficulties getting along
with previous employers and her criminal history. /d.

The ALJ assigned “some weight” to Dr. Borisovskaya’s opinion, reasoning that
her opinion that Plaintiff could perform simple, repetitive tasks, as well as detailed and
complex tasks, and that Plaintiff's difficulties getting along with coworkers and
supervisors would not be significant enough to prevent her return to work was
supported by the record, which indicates that while Plaintiff reported a history of
interpersonal conflict, she generally presented in a cooperative manner and had no
significant problems interacting with others on a brief and superficial basis. AR 2063.

However, the ALJ assigned “little weight” to Dr. Borisovskaya’s opinion that
Plaintiff would have trouble getting to work every day and getting through a workday
due to mood instability, reasoning that the only support for this opinion were the
claimant's self-reported symptoms, and it was inconsistent with the results of Dr.
Borisovskaya's own examination, which showed that Plaintiff presented with a euthymic
mood and calm affect. /d.

An ALJ may reject a physician’s opinion “if it is based ‘to a large extent’ ona
claimant’s self-reports that have been properly discounted as incredible.” Tommasetti v.
Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (quoting Morgan v. Comm’'r. Soc. Sec.

Admin., 169 F.3d 595, 602 (9th Cir. 1999)).

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 11

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 12 of 22

This situation is distinguishable from one in which the doctor provides her own
observations in support of her assessments and opinions. See Ryan v. Comm’r of Soc.
Sec. Admin., 528 F.3d 1194, 1199-1200 (9th Cir. 2008). “[W]hen an opinion is not more
heavily based on a patient’s self-reports than on clinical observations, there is no
evidentiary basis for rejecting the opinion.” Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th
Cir. 2014) (citing Ryan, 528 F.3d at 1199-1200).

For the reasons discussed below, the ALJ provided clear and convincing reasons
for discounting Plaintiff's testimony. See infra Section IV.B.

Further, while Dr. Borisovskaya's opinion is supported by her own clinical
observations, and the results of a mental status examination, Dr. Borisovskaya explicitly
noted that Plaintiff's description of her past social difficulties were based on her self-
reports, and stated that she “may” have similar problems in the future. AR 545. Dr.
Borisovskaya’s equivocal language is consistent with the results of her examination,
during which Plaintiff was calm and cooperative, and did not exhibit any mood
abnormalities. AR 543-44.

Finally, Dr. Borisovskaya explicitly found that Plaintiff's communication and
interpersonal problems were not significant enough to prevent her from returning to
work, a conclusion broadly consistent with the ALJ’s finding that Plaintiff could perform
work with a range of work-related social limitations. AR 545, 2046.

6. Dr. Wingate

Psychologist Dr. Wingate examined Plaintiff on February 8, 2010 for DSHS. AR
1436-51. Dr. Wingate’s evaluation consisted of a clinical interview, a mental status

examination, a review of the available records, and psychological testing. Based on the

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 13 of 22

results of this evaluation, Dr. Wingate opined that Plaintiff would have a range of mild,
moderate and marked mental limitations, and would be unable to participate in work
activity. AR 1442, 1508-09.

The ALJ assigned “little weight” to Dr. Wingate’s opinion, reasoning that: (1) to
the extent Plaintiff was experiencing a flare up of her mental health symptoms at this
time, this was due to her not taking her prescribed medication for three months; (2) Dr.
Wingate provided no clinical support for her conclusion that Plaintiff would have marked
limitations with respect to interacting appropriately with the public, responding to
pressures and the expectations of a normal work setting, and maintaining appropriate
behavior in a work setting; and (3) Dr. Wingate’s opinion is inconsistent with Plaintiff's
self-reported activities of daily living. AR 2064.

Plaintiff states that her failure to take her prescribed medications for three
months is not a legitimate reason for discounting Dr. Wingate’s opinion. Dkt. 14, p. 8.

However, an inadequately explained failure to follow a prescribed treatment regimen

 

can serve as a specific and legitimate reason for discounting a physician’s opinion. See
Social Security Ruling (“SSR”) 16-3p (if an individual fails to follow prescribed treatment
that might improve symptoms, an ALJ may find that the alleged intensity of an
individual's symptoms is inconsistent with the record. SSR 16-3p; see also Fair v.
Bowen, 885 F.2d 597, 603 (9th Cir. 1989) (“[A]n unexplained, or inadequately
explained, failure to . . . follow a prescribed course of treatment. . . can cast doubt on
the sincerity of the claimant’s pain testimony.”).

Here, the record indicates that while Plaintiff has sometimes refused to take

some of her medications, citing their ineffectiveness or side effects, and has

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 13

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 14 of 22

occasionally been unable to take her medication, due to transportation and mail issues
and travel, she has more typically not provided an adequate explanation for her non-
compliance, acknowledged that her symptoms improved significantly when she was
compliant with her treatment regimen, and sought to resume her regimen following
periods of non-compliance. AR 292-93, 304-05, 313, 519-20, 523-25, 528-29, 531-33,
538-39, 542, 563-64, 571, 577-78, 580-82, 1130, 1393, 1442-43, 1572-73, 1577, 1601-
02, 1605-06, 1789, 1807-09, 1812, 1879-82, 1886-87, 1893, 1916, 1920, 2637-38. See
20 C.F.R. §§ 404.1529(c)(3)(iv), 416.929(c)(3)(iv) (the effectiveness of medication and
treatment are relevant to the evaluation of a claimant’s alleged symptoms); Wellington
v. Berryhill, 878 F.3d 867, 876 (9th Cir. 2017) (evidence of medical treatment
successfully relieving symptoms can undermine a claim of disability).

The ALJ provided additional reasons for discounting Dr. Wingate’s opinion,
therefore the Court need not assess whether these reasons were proper -- any error
would be harmless. See Presley-Carrillo v. Berryhill, 692 Fed. Appx. 941, 944-45 (9th
Cir. 2017) (citing Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th
Cir. 2008)) (although an ALJ erred on one reason he gave to discount a medical
Opinion, “this error was harmless because the ALJ gave a reason supported by the
record” to discount the opinion).

7. Dr. Neims

Clinical Psychologist Dr. Neims evaluated Plaintiff three times for DSHS. Dr.
Neims first examined Plaintiff on December 22, 2011. AR 1529-50. Dr. Neims’
evaluation consisted of a clinical interview, a mental status examination, and

psychological testing. Based on the results of this evaluation, Dr. Neims opined that

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 14

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 15 of 22

Plaintiff would have a range of mild, moderate, and marked work-related mental
limitations. AR 1533, 1543-45.

Dr. Neims examined Plaintiff again on September 3, 2013. AR 1552-70. His
evaluation again consisted of a clinical interview, a mental status examination, and
psychological testing. Based on the results of this evaluation, Dr. Neims again opined
that Plaintiff would have a range of mild, moderate, and marked work-related mental
limitations. AR 1556.

Dr. Neims examined Plaintiff for the third time on July 23, 2015. AR 1848-65. His
evaluation again consisted of a clinical interview, a mental status examination, and
psychological testing, and he assessed identical mild, moderate, and marked work-
related mental limitations to those he assessed in 2013. AR 1850, compare with AR
1556.

The ALJ gave “little weight” to Dr. Neims’ opinions, reasoning that: (1) Plaintiff
was not taking her medication reliably during the period at issue; and (2) Plaintiff's
presentation during Dr. Neims’ evaluations was inconsistent with her behavior during
examinations from the same period. AR 2064-65.

For the reasons discussed above in connection with Dr. Wingate’s opinion, the
ALJ’s conclusion that Plaintiff was often non-compliant with her treatment regimen, and
that her symptoms improved while she was on medication, is supported by substantial
evidence. See supra Section IV.A.6.

8. Dr. Zolnikov

Dr. Zolnikov examined Plaintiff for DSHS on August 26, 2015. AR 1866-75. Dr.

Zolnikov’s evaluation consisted of a review of a brief disability questionnaire completed

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 15

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 16 of 22

by Plaintiff, a clinical interview, and a mental status examination. Based on the results of
this evaluation, Dr. Zolnikov opined that Plaintiff would have a range of mild, moderate,
and marked mental limitations. AR 1868.

The ALJ assigned “very little weight” to Dr. Zolnikov’s opinion, again citing
Plaintiff's history of sporadic medication compliance, noting that Plaintiff was not taking
her medication when she visited Dr. Zolnikov, her functional capacity improved
significantly when she began taking her medication regularly, and that her symptoms
were stable even when dealing with personal stressors. AR 1878, 1882, 1886-87, 1893,
2065. For the reasons discussed above in connection with the opinions of Dr. Wingate
and Dr. Neims, the ALJ’s conclusions concerning Plaintiff's medication non-compliance
and her improvement with treatment are supported by substantial evidence. See supra
Sections IV.A.6 and IV.A.7.

B. Whether the ALJ erred in evaluating Plaintiff's testimony

Plaintiff contends that the ALJ did not provide clear and convincing reasons for
discounting her symptom testimony. Dkt. 14, pp. 14-16.

In weighing a Plaintiff's testimony, an ALJ must use a two-step process. Trevizo
v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017). First, the ALJ must determine whether
there is objective medical evidence of an underlying impairment that could reasonably
be expected to produce some degree of the alleged symptoms. Ghanim v. Colvin, 763
F.3d 1154, 1163 (9th Cir. 2014). If the first step is satisfied, and provided there is no
evidence of malingering, the second step allows the ALJ to reject the claimant’s

testimony of the severity of symptoms if the ALJ can provide specific findings and clear

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 16

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 17 of 22

and convincing reasons for rejecting the claimant’s testimony. /d. See Verduzco v.
Apfel, 188 F.3d 1087, 1090 (9th Cir. 1999).

In discounting Plaintiffs symptom testimony, the ALJ reasoned that: (1) Plaintiff's
allegations concerning her cervical and lumbar impairments are inconsistent with the
record, which indicates that Plaintiffs cervical degenerative disc disease largely
resolved with surgery, and her lumbar pain was episodic and intermittent; (2) Plaintiff's
allegations are inconsistent with her self-reported activities of daily living; (3) Plaintiff's
headaches were episodic, and intermittent exacerbations were managed with
medication; (4) Plaintiff's carpal tunnel symptoms improved when she wore wrist
braces, and she was able to perform a wide range of manipulative activities; (5)
exacerbations in Plaintiff's mental health symptoms occurred when she stopped taking
her medication, or in the context of situational stressors, and Plaintiffs mental health
symptoms improved when she was compliant with her treatment regimen; and (6)
Plaintiff's allegations concerning her mental health symptoms are inconsistent with her
self-reported activities of daily living. AR 2061-62.

Plaintiff concedes that her cervical spine problems largely resolved following her
June 2010 cervical discectomy and fusion surgery, but argues is not a convincing
reason to reject her testimony about the limitations she had prior to her surgery. Dkt. 14,
p. 15; AR 412. However, as discussed above in connection with the opinion evidence,
particularly the opinions of Dr. DeBolt, Dr. Bunnell, and Dr. Karuna, the record between
Plaintiff's alleged onset date of June 4, 2007 and June 2010 does not support limitations

beyond those contained in the existing RFC. See supra Section IV.A.

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 17

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 18 of 22

With respect to Plaintiffs lumbar pain and headaches, Plaintiff contends that the
fact that her condition improved for short periods is not a clear and convincing reason
for discounting Plaintiff's testimony. Dkt. 14, p. 15.

The ALJ’s finding that Plaintiff's lumbar pain was episodic, intermittent, and
resulted in few functional limitations is supported by the record, which indicates that
Plaintiff periodically complained of lower back pain, imaging of her lumbar spine
revealed a small disc protrusion and mild canal stenosis, and the physicians who
offered opinions concerning Plaintiffs physical limitations, including Dr. DeBolt, Dr.
Bunnell, and Dr. Karuna, all opined that Plaintiff would have few limitations with respect
to sitting, standing, or walking. AR 350, 377, 403-10, 462-63, 546-50, 696-97, 1320,
1330.

The ALJ’s finding that Plaintiffs headaches were episodic, intermittent
exacerbations were managed with medication is supported by Plaintiff's own hearing
testimony, in which she stated that her migraines gradually improved, and were
effectively managed with over the counter medication such as Excedrin. AR 2645-48.

Regarding Plaintiff's carpal tunnel syndrome, Plaintiff contends that much of the
evidence the ALJ cited in support of her findings is from “years ago.” Dkt. 14, p. 15;
citing AR 2061-62. Plaintiff does not cite more recent evidence inconsistent with the
ALJ’s conclusions, and as discussed above in connection with Dr. DeBolt’s opinion, the
ALJ acknowledged that the medical record after 2012 indicated that Plaintiff did have
manipulative limitations associated with her carpal tunnel syndrome, and assessed

physical limitations consistent with this finding. AR 2062; see supra Section IV.A.1.

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 18

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 19 of 22

C. Whether the ALJ erred in evaluating statements from other sources

Plaintiff contends that the ALJ erred by not properly evaluating statements from
counselors Sirrah M. Williams, B.A., and Ron Lewis, M.S., Sylvia Lagdan, ARNP,
occupational therapist Stephanie Tollan, Plaintiff's daughter, and Plaintiffs mother. Dkt.
14, pp. 8-9, 12-13, 16-18.

When evaluating opinions from non-acceptable medical sources, an ALJ may
expressly disregard such testimony if the ALJ provides “reasons germane to each
witness for doing so.” Turner v. Commissioner of Social Sec., 613 F.3d 1217, 1224 (9th
Cir. 2010) (citing Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001); 20 C.F.R. §§
404.1502, 416.902.

1. Ms. Williams and Ms. Lewis

 

Plaintiffs counselors, Ms. Williams and Ms. Lewis, offered an opinion concerning
her work-related mental limitations on April 14, 2010, after treating Plaintiff for about
eight months. AR 465-68. Ms. Williams and Ms. Lewis opined that Plaintiff would have a
range of moderate and marked mental limitations stemming from her bipolar disorder.
AR 465-68.

The ALJ gave “little weight” to this opinion, reasoning that: (1) it was inconsistent
with the medical record; (2) it was inconsistent with Plaintiff's self-reported activities; (3)
Plaintiff failed to show up for three of her therapy appointments; and (4) Ms. Williams’
treatment notes indicate that Plaintiff's mental health symptoms improved with
treatment. AR 2064.

In citing the inconsistency between the opinion of Ms. Williams and Ms. Lewis

and the medical record, the ALJ has provided a germane reason for discounting it. See

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 19

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 20 of 22

Baylis v. Barnhart, 427 F.3d 1214, 1218 (9th Cir. 2005) (“Inconsistency with medical
evidence” is a germane reason for discrediting lay testimony).

2. Ms. Lagdan

On July 15, 2009, Ms. Lagdan opined that Plaintiff's bipolar symptoms would
render her unable to work for six months. AR 1506-07. On February 7, 2011, Ms.
Lagdan opined that Plaintiff would be limited to working for between one and ten hours
per week due to her bipolar symptoms. AR 1510-11.

The ALJ assigned “little weight” to Ms. Lagdan’s opinion, reasoning that it was
inconsistent with essentially normal contemporaneous mental status exams. AR 2064.
In citing this inconsistency, the ALJ has provided a germane reason for discounting Ms.
Lagdan’s opinion.' Baylis, 427 F.3d at 1218.

3. Ms. Tollan

On July 30, 2015 occupational therapist Ms. Tollan examined Plaintiff, and
opined that she would be able to stand and/or walk for between one and one and a half
hours in an eight-hour day, and would have no limitations with respect to sitting. AR
2559. Ms. Tollan further opined that Plaintiff could never to seldom climb stairs, seldom
squat/kneel, occasionally stoop/bend, frequently reach forward and occasionally reach
overhead, and had a mild coordination deficit in her hands. /d.

Ms. Tollan found that Plaintiff could perform sedentary work, but might not
tolerate this on a full-time basis given her migraines and reports of a stabbing sensation

in her feet. AR 2560.

 

1 Plaintiff contends that the ALJ erred by failing to evaluate Ms. Lagdan’s July 2009 opinion. Dkt. 14, p. 9.
While the ALJ did not mention this opinion, she did cite to it, and evaluated the limitations contained
therein. AR 2064.

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 20

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 21 of 22

The ALJ assigned “very little weight” to Ms. Tollan’s opinion, reasoning that: (1) it
was inconsistent with Plaintiff's self-reported activities and her hearing testimony; and
(2) Ms. Tollan suspected that Plaintiff was giving less than her full effort. AR 2065-66.

In citing the disparity between Plaintiffs self-reported activities and capabilities
and Ms. Tollan’s findings, the ALJ has provided a germane reason for discounting her
opinion. Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1164 (9th Cir. 2007)
(conflict between lay witness testimony with plaintiff's activities of daily living constitutes
a germane reason for rejecting such testimony);

4. Plaintiff's Mother

Plaintiffs mother provided a statement concerning her functional capacity on
August 11, 2007, but was unable to provide much detail concerning Plaintiff's
limitations, stating that she did not live with Plaintiff and was unfamiliar with her daily
routine. AR 170-77.

The ALJ discounted her opinion, reasoning that her limited subjective
observations of Plaintiff did not support limitations greater than those contained in
Plaintiffs RFC. AR 2067.

Plaintiff contends that the ALJ’s reason is not germane because Plaintiff’s

tt

mother’s “observations were not subjective; observations are objective.” Dkt. 14, p. 17.
Regardless of whether one classifies the observations of a family member as
subjective or objective, Plaintiff's mother was clear that she had limited information

concerning her daughter’s functional capacity, and the ALJ has provided a germane

reason for not assigning more weight to her statement.

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 21

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 3:19-cv-05809-TLF Document 19 Filed 01/06/21 Page 22 of 22

5. Plaintiff's Daughter

Plaintiff's daughter provided two statements concerning her mother’s functional
capacity in May 2014, both of which were broadly consistent with Plaintiff's allegations
concerning her physical and mental limitations. AR 965-72, 980-82, 1233-40.

The ALJ discounted these statements, finding that they were inconsistent with
Plaintiff's activities of daily living, and did not justify limitations beyond those contained
in the RFC. AR 2067. In citing the inconsistency of these statements with Plaintiff's
activities, the ALJ has provided a germane reason for discounting them. Carmickle v.
Comm'r of Soc. Sec. Admin., 533 F.3d 1155, 1164 (9th Cir. 2007); see also Valentine v.
Comm’r, Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009) (An ALJ may reject lay
witness testimony for the same reasons he or she rejected a claimant’s subjective
complaints if the lay witness statements are similar to such complaints).

CONCLUSION

Based on the foregoing discussion, the Court finds the ALJ properly determined
Plaintiff to be not disabled. Defendant’s decision to deny benefits therefore is
AFFIRMED.

Dated this 6th day of January, 2021.

Theresa L. Fricke
United States Magistrate Judge

 

ORDER AFFIRMING DEFENDANT'S DECISION TO
DENY BENEFITS - 22

 
